PER CURIAM.
¶ 1. The court is evenly divided upon the question of affirmance or reversal. That results in affirmance of the judgment of the court of appeals and thus of the Labor and Industry Review Commission. Chief Justice Shirley S. Abrahamson, Justice Ann Walsh Bradley and Justice N. Patrick Crooks would affirm. Justice Patience Drake Roggensack, Justice Annette Kingsland Ziegler, and Justice Michael J. Gableman would reverse. Justice David T. Prosser did not participate. Accordingly, the decision of the court of appeals is affirmed.